Exhibit AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE This Amendment to Agreement for Purchase and Sale (the “Amendment”) is made and entered into by and between M/I HOMES OF WEST PALM BEACH, LLC, a Florida limited liability company (“Seller”) and KLP EAST LLC, a Florida limited liability company (“Purchaser”). BACKGROUND Seller and Purchaser entered into that certain Agreement for Purchase and Sale dated December 21, 2007 (the “Agreement”).Seller and Purchaser have agreed to amend the terms and provisions of the Agreement as more particularly set forth herein. AGREEMENT 1.The above recitals are true and correct and are incorporated herein by reference.Capitalized terms which are not defined in this Amendment shall have the same meaning as defined in the Agreement. 2.Pursuant to Paragraph 1.2 of the Agreement, subsequent to the Effective Date of this Agreement, Purchaser entered into contracts to sell two (2) of the Models and Spec Homes.The sold Models and Spec Homes are as follows: lot 67 of the Oaks and lot 89, block 1 of Paloma.Such sold Models and Spec Homes are being deleted from the Schedule of Model Homes andSpec Homes as described in this Amendment. Seller and Purchaser agree that the Purchase Price attributable to such sold Models and Spec Homes shall be reduced as follows: Model and Spec HomesAgreed
